Voorhies, J.
James E. Sutton claims the ownership of a slave named Louisa, seized and advertised to he sold by the Sheriff of the parish of Orleans as the property of the defendant. He alleges that he acquired a bona fide title to her by act under private signature, dated the — of November, 1854. He therefore prays that she he decreed to he his property. On a supplemental petition filed by him, the sale was enjoined.
The plaintiff pleaded a general denial, and prayed for a dissolution of the injunction, with damages and costs.
A supplemental petition was subsequently filed by the opponent, hut there appears to he no issue joined on it, and hence it cannot he taken into consideration.
The case being considered solely with reference to the issue thus presented, the question which then arises is whether the proof is sufficient to maintain the action. We think not. The evidence shows that on the 11th of June, 1852, Reuben Knight sold and conveyed by authentic act the slave Louisa to Albert G. Bailey, under whom the opponent claims to hold his title. On the trial below, the opponent introduced the copy of an act under private signature from Bailey to him, for the purpose, as stated in the note of evidence, of proving its *397registry in the conveyance office, certified as follows: “I, Register of Conveyances, certify the foregoing to be a true copy of the inscription made in my office, on the seventeenth of January, 1855, in Book No. 64, folio 578.”
It is evident that this document was entitled to no effect without the production of the original. The opponent then offered a document purporting to be a duplicate of the original made out by Bailey himself since the institution of the present suit, which was rejected, and forms the subject of a bill of exceptions. Were we to concede its admissibility, we do not think it would be entitled to any effect against the plaintiff.
On the other hand, it is shown that the slave Louisa was sold by Bailey to Mrs. Pryor on the 7th of February, 1853. On the l7th-of June, 1854, Sutton obtained a judgment against Bailey for the sum of $800. A writ oí fieri facias thereon was returned as follows:
“Received November 7th, 1854, and on the same day I seized a negro woman named Louisa, which slave was claimed by Reuben Knight as his property, and upon his presenting his title to the Sheriff for said negro woman, she was released from seizure. No property found after due demand made of both parties. Returned 4¡th Monday of December, 1854.”
The alleged recorded sous seing privé sale from Bailey to Sutton purports to have been made on the 18í7¡, of November, 1854. It is, therefore, perfectly clear that Sutton could not then be considered as the owner of the slave in question, thus seized under his execution as the property of his debtor. The testimony of the Deputy Sheriff, who made and released the seizure, shows that Sutton did not complain of it. It is moreover shown, that Kdwan'd Pa/rmehj held the slave Louisa, as lessee gf Reuben Knight, from January to the 15th or 20th of March, 1854. Knighfa possession in 1854 is also abundantly proved by other witnesses.
Judgment affirmed.